DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The action is in response to the Applicant’s application filed on 12/11/2019.
Claims 1-15 are pending. 
Claim 1 is independent. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-11 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shikayama et al. (US 2007/0152513).

Re claim 1, Shikayama teaches (Figures 1-6) a secondary part that provides a magnetic path for a primary part of a linear motor (1a; para 66), comprising:
a spacer (Fig. 2, 202; para 66);
yoke plates forming two limbs and attached to the spacer (202; para 66),
(Fig. 1-2) and extending in planes parallel to the magnetic path (Fig. 2); and
a plurality of permanent magnets (201a, para 66) fixed in place on inner sides of the yoke plates oriented toward the magnetic path (para 66);
wherein the permanent magnets have a width that decreases in an extension direction perpendicular to the magnetic path (para 66 and 69).

Re claim 2, Shikayama teaches the secondary part according to claim 1, wherein the permanent magnets have a maximum width on a lower side oriented toward the spacer (para 66) and a minimum width at an upper side (para 66).

Re claim 5, Shikayama teaches the secondary part according to claim 1, wherein the width is constant at least in a lower portion of the permanent magnet in the extension direction (para 69), and the width decreases only in an upper portion of the permanent magnet (para 69).

Re claim 6, Shikayama teaches the secondary part according to claim 1, wherein the width decreases linearly along the extension direction (para 66).

Re claim 7, Shikayama teaches the secondary part according to claim 1, wherein the permanent magnets have a trapezoidal cross-sectional area that is arranged perpendicular to the magnetic path (para 69).

Re claim 8, Shikayama teaches the secondary part according to claim 1, wherein the width decreases non-linearly along the extension direction (para 69).

Re claim 9, Shikayama teaches the secondary part according to claim 1, wherein the permanent magnets have a cross-sectional area situated perpendicular to the magnetic path that does not change in a direction of the magnetic path (Fig. 2, para 69).

Re claim 10, Shikayama teaches the secondary part according to claim 1, wherein the secondary part provides an air gap that is substantially constant along the extension direction (Fig. 2).

Re claim 11, Shikayama teaches the secondary part according to claim 1, wherein the two yoke plates have a substantially rectangular cross-sectional area arranged perpendicular to the magnetic path (Fig. 2; para 69).

Re claim 14, Shikayama teaches an ironless linear motor, comprising:
a secondary part as recited in claim 1 (202); and
a primary part adapted for linear movement along the magnetic path (106).

Re claim 15, Shikayama teaches the ironless linear motor according to claim 14, wherein the primary part has a constant width along the extension direction (para 79).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikayama et al. (2007/0152513) as applied to claim 2 above, and further in view of Shikayama et al. (US 2007/0152513).

Re claim 3, Shikayama teaches the secondary part according to claim 2, wherein the minimum width is less than 98% of the maximum width (Shikayama discloses the claimed invention except for wherein the minimum width is less than 98% of the maximum width.  Before the effective filing date of the claimed invention, It would have been obvious to one having ordinary skill in the art to have the minimum width is less than 98% of the maximum width to provide a more efficient circuit, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233).

Re claim 4, Shikayama teaches the secondary part according to claim 1, wherein the width decreases along at least 40% of a height of the permanent magnet in the extension direction (Shikayama discloses the claimed invention except for wherein the width decreases along at least 40% of a height of the permanent magnet in the extension direction.  Before the effective filing date of the claimed invention, It would have been obvious to one having ordinary skill in the art to have the width decreases along at least 40% of a height of the permanent magnet in the extension direction to provide a more efficient circuit, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233).



Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikayama et al. (2007/0152513) as applied to claim 2 above, and further in view of Li et al. (US 7,989,993).

Re claim 12, Shikayama teaches the secondary part according to claim 1, but fails to explicitly teach wherein the two yoke plates include a reinforcement structure on an outerside being formed by a periodic change in a plate width in a direction of the magnetic path.
Li teaches (Figure 4) wherein the two yoke plates include a reinforcement structure on an outerside being formed by a periodic change in a plate width in a direction of the magnetic path . (see Li; Fig. 4; col 2 line 66 – col 3 line 11)
Before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art, to modify that taught by Shikayama with that taught by Li to improve the performance of the linear motor (see Li, col 2 lines 9-13).

Re claim 13, Shikayama in view of Li teaches the secondary part according to claim 12, wherein the spacer includes a number of installation points (see Li; Fig. 4; col 2 line 66 – col 3 line 11) adapted to attach the secondary part to another component (see Li; Fig. 4; col 2 line 66 – col 3 line 11), local minima of the reinforcement structure overlapping with the installation points along a direction of the magnetic path (see Li; Fig. 4; col 2 line 66 – col 3 line 11).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R BROWN whose telephone number is (571)270-0396.  The examiner can normally be reached on Monday-Friday, 6:30am-3pm; Every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY R BROWN/Examiner, Art Unit 2846                                                                                                                                                                                                        /KAWING CHAN/Primary Examiner, Art Unit 2846